         Case 1:19-cr-00211-DMT Document 2 Filed 11/06/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                      INDICTMENT

                  v.                           Case No. ______________________

 AMBER EMILIA RUIZ and                         Violations: 21 U.S.C. §§ 841(a)(1),
 DONEL A. GREEN                                841(b)(1)(C), and 846; and 18 U.S.C. § 2

                                      COUNT ONE

     Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

The Grand Jury Charges:

       From in or about March 2019 and continuing until in or about July 2019, in the

District of North Dakota, and elsewhere,

                               AMBER EMILIA RUIZ and
                                 DONEL A. GREEN

knowingly and intentionally combined, conspired, confederated, and agreed together and

with others, both known and unknown to the grand jury, to distribute and possess with

intent to distribute a mixture and substance containing a detectable amount of oxycodone,

a Schedule II controlled substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(C), and Title 18, United States Code, Section 2.
            Case 1:19-cr-00211-DMT Document 2 Filed 11/06/19 Page 2 of 5




                                         Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.      It was a part of said conspiracy that the defendants and others would and

did distribute, and possess with intent to distribute, pills containing a detectable amount

of oxycodone, a Schedule II controlled substance;

       2.      It was further a part of said conspiracy that the defendants and others would

and did attempt to conceal their activities;

       3.      It was further a part of said conspiracy that the defendants and others would

and did use United States currency in their drug transactions;

       4.      It was further a part of said conspiracy that the defendants and others would

and did use telecommunication facilities, including cellular telephones, to facilitate the

distribution of controlled substances;

       5.      It was further a part of said conspiracy that the defendants and others

utilized a residence in New Town, North Dakota, to store, conceal and distribute pills

containing a detectable amount of oxycodone, a Schedule II controlled substance, and to

store and conceal proceeds of distribution activity;
            Case 1:19-cr-00211-DMT Document 2 Filed 11/06/19 Page 3 of 5




       6.      It was further a part of said conspiracy that one or more of the conspirators

traveled between and within Michigan and North Dakota, and elsewhere, to obtain and

distribute pills containing oxycodone, and to transport the proceeds of distribution

activity;

       In violation of Title 21, United States Code, Section 846; Pinkerton v. United

States, 328 U.S. 640 (1946).
         Case 1:19-cr-00211-DMT Document 2 Filed 11/06/19 Page 4 of 5




                                     COUNT TWO

                   Possession with Intent to Distribute Oxycodone

The Grand Jury Further Charges:

      On or about July 22, 2019, in the District of North Dakota, and elsewhere,

                              AMBER EMILIA RUIZ and
                                DONEL A. GREEN,

individually, and by aiding and abetting, knowingly and intentionally possessed with

intent to distribute approximately 126 pills that were a mixture and substance containing

a detectable amount of oxycodone, a Schedule II controlled substance;

      In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.
          Case 1:19-cr-00211-DMT Document 2 Filed 11/06/19 Page 5 of 5




                                     COUNT THREE

                               Distribution of Oxycodone

The Grand Jury Further Charges:

       From in or about March 2019 and continuing until in or about July 2019, in the

District of North Dakota, and elsewhere,

                                 AMBER EMILIA RUIZ,

individually, and by aiding and abetting, knowingly and intentionally distributed pills that

were a mixture and substance containing a detectable amount of oxycodone, a Schedule

II controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.

                                                 A TRUE BILL:

                                           _________________________________
                                           /s/ Foreperson
                                           Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

RLV/tmg
